  Case 8:20-cv-00096-JVS-JDE Document 31 Filed 09/09/20 Page 1 of 1 Page ID #:285

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00096JVS(JDEx)                                                Date     September 9, 2020

 Title             Canadian Standards Association v Z Industrial Distribution, Inc, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] SCHEDULING CONFERENCE


      The Scheduling Conference set for September 14, 2020 at 10:00 a.m. is continued
to September 28, 2020 at 10:00 a.m.

Defendants are Ordered to Show Cause in writing by September 21, 2020 why the Court
should not strike the answer and/or sanction counsel for failure to submit a joint report
and meet and confer in connection therewith. The filing of a JOINT report by the same
date will be deemed a satisfactory response.




                                                                                                          :      0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
